 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     PHILIP S. WARDEN (54572)
 2   philip.warden@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 3
     San Francisco, CA 94111-5998
 4   Telephone:    415.983.1000
     Facsimile:    415.983.1200
 5
     HUGH M. RAY, III (24004246) (pro hac vice pending)
 6   hugh.ray@pillsburylaw.com
 7   900 Fannin, Suite 2000
     Houston, TX 77010
 8   Telephone:    713.276.7600
     Facsimile:    713.276.7673
 9
     Counsel to Chevron U.S.A. Inc.
10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
12

13
                                                 )   Bankruptcy Case
14   IN RE:                                      )   No. 19-30088 (DM)
                                                 )
15   PG&E CORPORATION; PACIFIC GAS               )   Chapter 11
     AND ELECTRIC COMPANY                        )
16                                               )   (Lead Case)
                                    Debtors.     )   (Jointly Administered)
17                                               )
                                                 )
18                                                   Adversary Proceeding No. 19-03003 DM
                                                 )
19                                               )
     PG&E CORPORATION; PACIFIC GAS               )
20   AND ELECTRIC COMPANY,                       )   CHEVRON U.S.A. INC.’S
                                                 )   JOINDER AND AMICUS BRIEF IN
21                    Plaintiffs,                )   SUPPORT OF COMPLAINT AND
                                                 )   MOTION FOR PRELIMINARY
22                                               )
     v.                                              INJUNCTION (DOCKET #1 AND
23                                               )   #2)
     FEDERAL ENERGY REGULATORY                   )
24   COMMISSION,                                 )
                                                 )
25                                               )
                     Defendant.
                                                 )
26
          TO THE COURT, TO PLAINTIFFS PG&E CORPORATION AND PACIFIC
27   GAS AND ELECTRIC COMPANY, AND TO DEFENDANT FEDERAL ENERGY
     REGULATORY COMMISSION:
28

 Case: 19-03003           CHEVRON
                    Doc# 75  Filed:U.S.A. INC.’S JOINDER
                                   02/12/19       Entered:AND AMICUS
                                                           02/12/19  BRIEF
                                                                    17:45:14   Page 1 of 5
                                                                                    4843-5025-4216.v1
 1             Chevron U.S.A. Inc. and certain of its subsidiaries or affiliates1 (“Chevron”) hereby files

 2   this amicus brief in support of the relief sought by Plaintiffs in the Adversary Proceeding.

 3       I.       SUMMARY

 4             Chevron supports PG&E2 in the Adversary Proceeding. In the DNA of every bankruptcy case
 5
     is a debtor that breaches prepetition contracts, often including contracts subject to governmental
 6
     regulation. It would disturb the foundation of the bankruptcy process to allow a governmental agency
 7
     to supplant a bankruptcy court’s decisions on what contracts a debtor can reject. If the Federal Energy
 8
     Regulatory Commission (“FERC”) has this power, what other federal regulatory agencies have it?
 9

10   Why did Congress enact sections 106, 362 and 525 of the Bankruptcy Code?

11             The Bankruptcy Code was enacted later than the Federal Power Act (“FPA”) (from which
12   FERC derives its authority) and is more specific. Therefore, if there is a direct conflict in the statutes,
13
     the Bankruptcy Code must prevail over the FPA.
14
         II.      LEGAL BACKGROUND
15
               Congress did not intend to create dueling jurisdictional authority between the FERC and the
16

17   bankruptcy court. Each body derives its authority from different statutory schemes. In the 1920’s,

18   Congress began regulating electricity with the Federal Power Act (“FPA”) and created the Federal

19   Power Commission (“FPC”). The FPC became FERC in 1977. In 1984, after the Supreme Court’s
20   holding in Northern Pipeline Construction Co. v. Marathon Pipeline Co.,3 Congress enacted the
21
     Bankruptcy Amendments and Federal Judgeship Act of 1984 to give United States District Courts
22
     their exclusive jurisdiction over property of a debtor’s estate.
23
               If there were a conflict between the two “exclusive” jurisdictions of the FERC and a
24

25
     1
26     Including the following: Chevron Products Company, Coalinga Cogeneration Company, Kern
     River Cogeneration Company, Salinas River Cogeneration Company, and Sargent Canyon
27   Cogeneration Company.
     2
       Pacific Gas and Electric Company (“PG&E,”, together with PG&E Corporation, the “Debtors”).
28   3
       N. Pipeline Const. Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982)
                                                         2
 Case: 19-03003               CHEVRON
                        Doc# 75  Filed:U.S.A. INC.’S JOINDER
                                       02/12/19       Entered:AND AMICUS
                                                               02/12/19  BRIEF
                                                                        17:45:14          Page 2 of 5
                                                                                                  4843-5025-4216.v1
 1   Bankruptcy Court, the Court should interpret that the Bankruptcy Court’s newer, more specific,

 2   enabling statute as overriding FERC’s earlier, more general, jurisdictional statute. Ordinary rules of
 3
     statutory construction support the conclusion that the FPA does not control over the Bankruptcy Code.
 4
     First among these is the rule that the later-enacted statute controls, even where the older statute
 5
     contains “literal, unconditional text” and “has not been expressly amended.” U.S. v. Estate of Romani,
 6
     523 U.S. 517, 518 (1998)(citing cases). Second, “(w)here there is no clear intention otherwise, a
 7

 8   specific statute will not be controlled or nullified by a general one, regardless of the priority of

 9   enactment.” Radzanower v. Touche Ross & Co., 426 U.S. 148, 153 (1976). Although repeals by
10   implication are disfavored, the Bankruptcy Code (including sections 106, 362, 365, 525, and 541) and
11
     28 U.S.C. § 1334 meet the first of “two well-settled categories of repeals by implication…where
12
     provisions in the two acts are in irreconcilable conflict, the later act to the extent of the conflict
13
     constitutes an implied repeal of the earlier one.” Radzanower, 426 U.S. at 154.
14

15          Postpetition action by FERC to generally “regulate” whether a debtor may reject a power

16   purchase agreement runs contrary to several specific sections of the Bankruptcy Code: sections 106,

17   362(a), 365, 525, and 541, as well as 28 U.S.C. §1334 and 157(b)(2). Irreconcilable conflict does not
18   exist if the more restrictive statute (the Bankruptcy Code) does not “unduly interfere” with the
19
     operation of the other general statute (here, the FPA). Radzanower, 426 U.S. at 156. But it is
20
     impossible for the FERC to issue postpetition orders restricting rejection under section 365 without
21
     directly interfering with the Bankruptcy Code and the process set out by Congress.
22

23          But perhaps there is no conflict, as FERC regulates pricing/modification of power sale

24   contracts, but a breach of contract is not a modification. Rejection is a breach, not a termination or

25   modification. FERC cannot force a chapter 11 debtor to buy power—especially since that debtor is a
26
     fiduciary of all creditors. The consequences of a rejection/breach are a claim, and jurisdiction over the
27
     claim belongs to the bankruptcy court alone.
28
                                                        3
 Case: 19-03003             CHEVRON
                      Doc# 75  Filed:U.S.A. INC.’S JOINDER
                                     02/12/19       Entered:AND AMICUS
                                                             02/12/19  BRIEF
                                                                      17:45:14           Page 3 of 5
                                                                                                4843-5025-4216.v1
 1              Chevron holds numerous prepetition agreements with PG&E that include power purchase

 2   agreements and agreements for the sale of natural gas (among others). Chevron supports PG&E
 3
     because PG&E is seeking to enforce the Automatic Stay and the absolute priority rule.
 4
         III.      CHEVRON’S POSITION
 5
                   A. Chevron’s Agreements with the Debtors
 6

 7              In addition to selling electricity under a power purchase agreement, Chevron provides natural

 8   gas and other services to PG&E and consumes significant electricity from PG&E and have other

 9   agreements. Chevron and PG&E have a longer and more complex business relationship than other
10   producers, as Chevron has been providing electricity and fuel to PG&E for decades. Due to the nature
11
     of their long relationship, the PG&E bankruptcy involves issues for Chevron that are more complex
12
     and nuanced than the binary issue of rejection of power purchase agreements.
13
                   B. FERC Threatens an Automatic Stay and Absolute Priority Rule Violation
14

15              The Automatic Stay of 11 U.S.C. § 362(a) exists for the benefit of both debtors and creditors.

16   Only the home bankruptcy court can authorize the estate to make distributions, pay debts, and reject

17   or honor contracts. For some other body to purport to authorize (or restrict) the estate’s core functions
18   violates the Automatic Stay by 1) continuing a proceeding against a debtor and 2) taking control over
19
     property of the estate.4
20
                The absolute priority rule predates the Bankruptcy Code and was integrated into the Code’s
21
     requirement of a waterfall of payment priorities with equal pro-rata distributions to the last priority
22

23   paid.      FERC should not have the power to alter that payment scheme. The Court should equally

24   protect all creditors of the same priority, including those with non-FERC contracts.

25

26

27   4
       While the police power exception of §362(b)(4) permits a governmental entity to commence or
     continue a proceeding, it does not permit the enforcement of that action, or control over property of
28   the estate absent a lifting of the stay. 3 Collier on Bankruptcy P 362.05 (16th 2018).
                                                          4
 Case: 19-03003                CHEVRON
                         Doc# 75  Filed:U.S.A. INC.’S JOINDER
                                        02/12/19       Entered:AND AMICUS
                                                                02/12/19  BRIEF
                                                                         17:45:14        Page 4 of 5
                                                                                                4843-5025-4216.v1
 1      IV.      CONCLUSION

 2            The Debtors briefed the legal issues well, and those need not be recopied here. However, the
 3
     real-world factual impracticality of a FERC decision demonstrates the prudence of Congress in
 4
     establishing a single exclusive forum for determining core matters, such as contract rejection. Had
 5
     Congress wanted to, it could have written in an exception to the bankruptcy Code for FERC in sections
 6
     106, 362, or 365. Since it did not, the bankruptcy case remains the exclusive forum to resolve power
 7

 8   purchase agreement rejection issues.

 9
       Dated: February 12 2019                                 PILLSBURY WINTHROP SHAW
10                                                             PITTMAN LLP
11

12                                                             /s/ Philip S. Warden
                                                     By:       PHILIP S. WARDEN
13
                                                               Counsel to Chevron U.S.A. Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
 Case: 19-03003              CHEVRON
                       Doc# 75  Filed:U.S.A. INC.’S JOINDER
                                      02/12/19       Entered:AND AMICUS
                                                              02/12/19  BRIEF
                                                                       17:45:14       Page 5 of 5
                                                                                             4843-5025-4216.v1
